         Case 1:19-cr-00144-AKH Document 157 Filed 12/10/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
f                                                     Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      December 10, 2020


BY ECF AND EMAIL
The Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

         Re:      United States v. Michols Orsini Quintero, et al., 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       The Government writes (1) in opposition to Michols Orsini Quintero’s (“Orsini”)
memorandum, filed on December 2, 2020 (Dkt. No. 148 (“Def. Mem.”)), seeking release pursuant
to 18 U.S.C. § 3142(i), and (2) in response to the Court’s December 8, 2020 Order (Dkt. No. 153)
requesting information regarding the application of the Sentencing Guidelines.

    I.         The Court Should Deny Orsini’s § 3142(i) Motion

        The Court concluded in a November 24, 2020 Order that Orsini presents a flight risk and
has not demonstrated an inability to review discovery while incarcerated. (Dkt. No. 144). His
subsequent submission does not alter these conclusions. Orsini’s counsel has not even retrieved
the discovery, further undercutting any argument about purported burdens associated with the
review of those materials. Accordingly, for the reasons set out below, and those set forth in the
Government’s Opposition Brief of November 23, 2020 (see Dkt. No. 142), this Court was correct
in denying Orsini’s initial bail application and should deny the instant application for release under
Section 3142(i).

               A. Applicable Law

        Pursuant to 18 U.S.C. § 3142(i), after a defendant has been ordered detained prior to trial,
a “judicial officer may, by subsequent order, permit the temporary release of the person, in the
custody of the United States marshal or another appropriate person, to the extent that the judicial
officer determines such release to be necessary for preparation of the person’s defense or for
another compelling reason.” Notably, Section 3142(i) does not permit a court to abrogate its
analysis of whether a defendant poses a danger to the community or a risk of flight. See, e.g.,
United States v. Chambers, No. 20 Cr. 135 (JMF), Dkt. No. 70 (S.D.N.Y. Mar. 31, 2020) (noting
         Case 1:19-cr-00144-AKH Document 157 Filed 12/10/20 Page 2 of 5

                                                                                              Page 2


that release under Section 3142(i) must be “balance[d] . . . against the risks that were previously
identified and resulted in an order of detention”); see also United States v. Rico, No. 18 Cr. 661
(PGG), 2020 WL 1934989, at *6 (S.D.N.Y. Apr. 21, 2020) (denying release under Section 3142(i)
“given the risk of flight and danger to the community that [the defendant] presents”).

           B. Discussion

        Orsini’s need to prepare his defense does not warrant the extreme remedy of temporary
release. On November 24, 2020, the Court determined that Orsini’s “capabilities as a pilot of
chartered aircraft make him a flight risk.” (Dkt. No. 144). 1 The Court found in the same Order
that Orsini “has not shown an inability to process the government[’]s production while remaining
in detention.” (Id.). He has not yet tried. The Government made forensic copies of the materials
available to Orsini over a month and a half ago but counsel has thus far declined to provide a hard
drive to obtain the discovery. Orsini cannot be entitled to the extraordinary remedy of release
based on a hypothetical concern about a discovery review he has declined to commence.
Moreover, consistent with the Court’s November 24 conclusion that the defendant failed to
demonstrate that he and his counsel cannot process and review the discovery while detained, other
courts have found that voluminous discovery alone does not warrant temporary release. See United
States v. Gilmore, No. 19 Cr. 724 (JGK), Dkt. No. 61 (S.D.N.Y. Aug. 10, 2020) (denying release
under § 3142(i) despite being weeks away from scheduled trial date and finding that “[p]retrial
detention has existed for complex cases expected to last months involving extensive discovery and
the opportunity for defendants to review extensive discovery should they so desire”); United States
v. Dupree, 833 F. Supp. 2d 241, 249 (E.D.N.Y. 2011) (finding that “the complexity of [a] case and
volume of information at issue[,]” alone, are not sufficiently compelling to find that defendant’s
release is “necessary” for the preparation of his defense under § 3142(i) and that while release
“would certainly make it more convenient for [defendant] and his counsel to prepare his defense,
his release is not necessary for the preparation of his defense under 18 U.S.C. § 3142(i)”). Finally,
while Orsini’s counsel claims that review of the discovery “requires the coordinated availability
and participation of defense counsel, a Spanish interpreter, and Mr. Orsini Quintero,” she does not
explain why that review cannot be accomplished via video-conferencing from the Metropolitan
Correctional Center (“MCC”). Indeed, Orsini also fails to explain how this remote review of the
discovery would be conducted any differently were Orsini to be released to the Middle District of
Florida, as requested. (Def. Mem. at 2). To the extent Orsini is unable to prepare for trial as the
trial date nears, the appropriate remedy is an adjournment to allow the defense an adequate
opportunity to prepare for trial. It is not to release a defendant who, as the Court already found,
presents an unacceptable risk of flight.

       None of decisions cited by the defendant in support of release counsel for a different
conclusion. In United States v. Persico, 1986 WL 3793, at *2 (S.D.N.Y. Mar. 27, 1986), the court

1
  Orsini’s memorandum seeking release pursuant to § 3142(i) also makes several misleading
claims regarding his ability to flee on a private plane in an effort to convince the Court that he does
not pose a flight risk. (See Def. Mem. at 5). While none of those claims should alter the Court’s
conclusion that Orsini presents a flight risk, the Government is prepared to address these arguments
at the remote hearing scheduled for December 11, 2020, to the extent a response would assist the
Court in resolving Orsini’s pending motion.
         Case 1:19-cr-00144-AKH Document 157 Filed 12/10/20 Page 3 of 5

                                                                                            Page 3


denied temporary release to the defendant and found that the defendant’s “access to a telephone
on a regular basis,” among other things, was sufficient to allow him to prepare for trial. The
decision in United States v. Hossain, No. 19 Cr. 606 (SHS) is similarly inapposite: Judge Stein
concluded that the defendant in that case—unlike Orsini—did not pose a risk of flight. The
decision to grant release in United States v. Stephens, 447 F. Supp. 3d 63, 64 (S.D.N.Y. 2020),
was premised on a combination of factors not present in this case, including the need to facilitate
the defendant’s preparation for an imminent hearing (less than a week after the court’s ruling), and
the fact that the primary evidence the Government previously relied upon to establish that the
defendant had committed the charged crime and posed a danger to the community was
“undermined by new information not available to either party at the time of the [earlier detention]
hearing.” Id. at 2. Here, Orsini focuses on the volume of discovery, most of which he has declined
to pick up much less review, and he has not identified any aspect of the evidence that undercuts
the Court’s conclusion regarding flight risk. The other in-district cases cited by the defendant also
presented situations where the COVID-19 pandemic, then in its infancy, prevented communication
between the defendants and their attorneys. See, e.g., United States v. Chandler, No. 19 Cr. 867
(PAC), 2020 WL 1528120 (S.D.N.Y. Mar. 31, 2020) (granting release five weeks before trial
because defense counsel was prohibited from visiting or conducting video conferences with
client); United States v. Nunez, No. 20 Mag. 1734 (KHP), 2020 WL 1911226 (S.D.N.Y. Apr. 20,
2020) (granting release because defendant’s “unique circumstances place[d] him at higher risk” of
contracting and suffering from COVID-19 and noting that defense counsel was unable to
communicate with her detained client). Here, Orsini’s defense counsel acknowledges that she has
been able to visit her client. (Def. Mem. at 2). Moreover, should in-person visits again be limited
at the MCC, counsel will continue to have the full opportunity to confer with Orsini through video-
conferencing or private phone calls. 2
        Orsini also claims that the strength of the Government’s case—and in particular, the proof
that Orsini knowingly violated sanctions—is “not strong.” (Def. Mem. at 6). But Orsini has
overlooked several important pieces of evidence that demonstrate his guilt. First, during Orsini’s
August 2018 interview with HSI, he flatly admitted knowing that Samark Lopez Bello and Tareck
El Aissami “were sanctioned and lost properties,” and there can be no reasonable dispute that he
provided services to these sanctioned parties with that conceded knowledge. (See Def. Mem., Ex.
A at 3). Second, Orsini admitted that he and his co-conspirators used code names for El Aissami
and Lopez Bello and that they intentionally omitted the sanctioned individuals from flight
passenger manifests, further evidencing Orsini’s knowledge of the illicit nature of these flights.
Third, Orsini continued to illegally provide flight services to Lopez Bello in violation of sanctions
after HSI put Orsini on notice of the illegal nature of his conduct during the August 2018 interview.

2
  The out-of-circuit cases cited by the defendant are also unavailing. In United States v. Pimental,
No. 19 Cr. 300 (EJF), 2020 WL 2064046, at *2-3 (D. Utah Apr. 29, 2020), the court overturned
the magistrate judge’s decision to order a temporary release and ordered the defendant’s continued
detention. And in United States v. Kennedy, No. 18 Cr. 20315 (JEL), 2020 WL 1493481, at *3
(E.D. Mich. Mar. 27, 2020), the court found that the defendant’s “particular vulnerability to
[COVID-19] constitute[d] a compelling reason for release.”
           Case 1:19-cr-00144-AKH Document 157 Filed 12/10/20 Page 4 of 5

                                                                                            Page 4


Orsini has not addressed any of this evidence, instead making self-serving and conclusory claims
about the strength of the Government’s case. This proof powerfully establishes that he acted with
the requisite intent. Cf. Bryan v. United States, 524 U.S. 184, 190 (1998) (affirming instruction
that “[a] person acts willfully if he acts intentionally and purposely and with the intent to do
something the law forbids, that is, with the bad purpose to disobey or to disregard the law. Now,
the person need not be aware of the specific law or rule that his conduct may be violating. But he
must act with the intent to do something the law forbids.”); see also United States v. Homa Int’l
Trading Corp., 387 F.3d 144, 147 (2d Cir. 2004) (same). Therefore, the strength of the
Government’s case is one of several reasons that warrant continued detention, particularly in light
of the Court’s findings to date regarding Orsini’s flight risk.
        For all of these reasons, and the reasons put forth in the Government’s Opposition Brief of
November 23, 2020 (see Dkt. No. 142), the Court should deny Orsini’s application for temporary
release pursuant to § 3142(i).
    II.      The Applicable Sentencing Guidelines Ranges
        In response to the Court’s December 8, 2020 Order, the Government currently believes
that the Guidelines apply to the crimes charged in the Indictment as follows: 3
             A. Mones
        Consistent with the calculations in the January 24, 2020 Presentence Investigation Report
relating to Mones (PSR ¶¶ 54-64), except for an adjustment for acceptance of responsibility that
may ultimately apply if Mones elects to plead guilty as he has claimed he intends to do, the
Government currently believes that the applicable Guidelines range is 97 to 121 months’
imprisonment based on Criminal History Category I and an offense level of 30, calculated as
follows:
    •     Pursuant to U.S.S.G. § 3D1.2(b), each of the charged offenses should be grouped together
          (“the Group”) because they constitute part of a common scheme or plan. As a result,
          pursuant to U.S.S.G. § 3D1.3(a), the highest offense level applicable to the charged
          offenses governs, which is 30 with respect to each Count based on the calculations below
          with respect to Count One.


3
  The foregoing Guidelines calculations are based on facts and information currently known to the
Government. Nothing in this letter limits the right of the Government (1) to change its position at
any time as to the appropriate Guidelines calculation in this case, even if that change is based, in
whole or in part, on information that was in the Government’s possession as of the date of this
letter; and/or (2) to present to the Court or the United States Probation Office, either orally or in
writing, any and all facts and arguments relevant to sentencing that are available to the Government
at the time of sentencing. Nor does anything in this letter limit the right of the Government to seek
a departure under or variance from the Guidelines, or to take a position on any departure or
variance that may be suggested by the Court, the United States Probation Office, or either
defendant.
           Case 1:19-cr-00144-AKH Document 157 Filed 12/10/20 Page 5 of 5

                                                                                            Page 5


      •   Pursuant to U.S.S.G. §§ 1B1.2(a) and 2X5.1, the most analogous Guideline for purposes
          of the offense charged in Count One is U.S.S.G. § 2M5.1.

      •   Pursuant to U.S.S.G. § 2M5.1(a), the base offense level is 26 because national security
          controls, specifically the Foreign Narcotics Kingpin Designation Act and Kingpin Act
          regulations, were evaded.

      •   Pursuant to U.S.S.G. § 3B1.1(a), the offense level is increased by four levels because the
          defendant was an organizer or leader of criminal activity that involved five or more
          participants and was otherwise extensive.

      •   In accordance with the above, the applicable Guidelines offense level for Count One is 30.

             B. Orsini

       As to Orsini, who has indicated that he plans to proceed to trial, the Government currently
believes that the applicable Guidelines range is 63 to 78 months’ imprisonment based on Criminal
History Category I and an offense level of 26, calculated as follows:

      •   Pursuant to U.S.S.G. §§ 1B1.2(a) and 2X5.1, the most analogous Guideline for purposes
          of the offense charged in Count One is U.S.S.G. § 2M5.1.

      •   Pursuant to U.S.S.G. § 2M5.1(a), the base offense level is 26 because national security
          controls, specifically the Foreign Narcotics Kingpin Designation Act and Kingpin Act
          regulations, were evaded.

      •   In accordance with the above, the applicable Guidelines offense level is 26.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                           by:      /s/
                                                 Samuel Adelsberg
                                                 Amanda L. Houle
                                                 Assistant United States Attorneys
                                                 (212) 637-2494/2194

cc:       Defense counsel (by ECF)
